Case 7:17-cv-02934-KMK-LMS Document 150-1 Filed 07/07/20 Page 1 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

eee seamen mete mmm my mmm mmm tee x
LEEBER REALTY LLC and BERNARD
COHEN, both individually and in his capacity
as Trustee of the Bernard Cohen Revocable
Trust,

Plaintiff, 17 Civ. 2934 (KMK)

- against - SATISFACTION OF JUDGMENT

TRUSTCO BANK,

Defendant.
mmm mmm em ewe mem mmm mm eee x

WHEREAS, a judgment was entered in the above action on the 1st day of May,
2019 in favor of Leeber Realty LLC and Bernard Cohen and against Trustco Bank in the amount
of $635,557.95 plus interest, costs and attorneys’ fees as set forth therein, as modified by an
amended judgment entered in the above action on the 23d day of July, 2019 in favor of Leeber
Realty LLC and Bernard Cohen and against Trustco Bank in the amount of $635,557.95 plus
interest, costs and attorneys’ fees as set forth therein, and said judgment, as amended, with
interest and costs thereon having been fully paid, and it is certified that there are no outstanding
executions with any Sheriff or Marshall,

THEREFORE, full and complete satisfaction of said judgment is hereby
acknowledged, and the Clerk of the Court is hereby authorized and directed to make an entry of
the full and complete satisfaction on the docket of said judgment.

Dated: New York, New York

July 7, 2020 GREENBERG FREEMAN LLP

Attorngys for Plaintiffs/ Judgment Creditors
iw
By:

Michael A. Freeman, Esq.
110 East 59" Street, 22"4 Floor
New York, NY 10022

 

{00629438.1;SDNY Web 3/2018
Case 7:17-cv-02934-KMK-LMS Document 150-1 Filed 07/07/20 Page 2 of 2

STATE OF NEW YORK
Ss.

Nee Nee Nae”

COUNTY OF NEW YORK

On the 7" day of July 2020 before me personally came Michael A. Freeman, to
me known and known to be a member of the firm of Greenberg Freeman LLC, attorneys for
plaintiffs in the above-entitled action, and to be the same person described in and who executed

the within satisfaction of judgment and acknowledged to me that he executed the same.

Lee heb

Notary Public /

MORTON NEW3 UR
NOTARY PUBLIC, STATE OF New ork
No. 02NE4698255

Qualified in New York Coun
Commission Expires May 31,20 2.3
£2

{00629438.1;SDNY Web 3/2018
